DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C 103 as being unpatentable over Schumacher et al. (US 2006/0101520), hereon referred to as Schumacher, in view of Chen et al. (US 2021/0066759), and hereon referred to as Chen. 
	In regards to claims 1,4-6 Kataoka discloses an encryption device including an encoding unit that encodes at least a part of items of data including a plurality of records having a plurality of items with a unit of items of respective records (The compressing unit compresses data of a character string described in the original file; The compressing unit includes a first encoding unit and a second encoding unit to compress the data in the original file at a high compression rate; Paragraph 0084); …in which a dictionary having been used for the encoding performed by the encoding unit is encrypted with a unit of dictionary (The first encoding unit encodes the character string in the original file through the sliding dictionary method; Paragraph 0085);  and a transmission unit that transmits, according to a request for a part of records included in the data, the encoded part of records and the encrypted dictionary to a requesting source (The intermediate code string including a plurality of intermediate codes is transferred to the second decoding unit; Paragraphs 0067-0070); and a decryption device including a requesting unit that requests a part of records included in the data to the encryption device (The decompressing unit decompresses a code written on the code region of the compression file, and outputs the decompression file having the same content as that of the original file; To decompress the code, the decompressing unit includes a first decoding unit and a second encoding unit; Paragraph 0088), and a decryption unit that decrypts the part of records received from the encryption device according to the request from the requesting unit by using the encrypted dictionary (Decoding unit decodes the intermediate code stored on the intermediate code file through the sliding dictionary method; Paragraph 0090).
However, Kataoka does not disclose a creation unit that creates an encrypted dictionary. In an analogous art Liu discloses a creation unit that creates an encrypted dictionary (The document is analyzed and then the dictionary is created; Paragraphs 0033-0035). 
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Kataoka, with the teachings disclosed by Liu regarding a creation unit that creates an encrypted dictionary. The suggestion/motivation of the combination would have been to provide additional security in document record compression/encryption (Liu; Paragraph 0001). 
In regards to claim 2, Liu discloses wherein the encoding unit allocates a code to the data of at least a part of items so that the code becomes unique in a unit of items to perform encoding, and creates a dictionary in which a code allocated with the unit of items and data are associated with each other, and the creation unit creates an encrypted dictionary in which a dictionary created with the unit of items in encoding performed by the encoding unit is encrypted with a different encryption key (The compressor encounters code that becomes part of the dictionary, which is encrypted and used for document/record compression/encryption; Paragraphs 0033-0035).
In regards to claim 3, Kataoka discloses wherein the encoding unit calculates an appearance frequency with respect to a word or numeral included in the data of at least a part of items, and allocates a short code to a word or numeral having a high appearance frequency (The frequencies of data elements are determined encrypted code is assigned to the most frequent occurrences; Paragraphs 0064-0070). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARIF E ULLAH/              Primary Examiner, Art Unit 2495